 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MARK SMITH,                                   CASE NO. C18-0701JLR

11                               Plaintiff,               ORDER DENYING PLAINTIFF’S
                   v.                                     MOTION TO COMPEL RULE 26
12                                                        DISCLOSURES AND FOR
                                                          SANCTIONS
            EVERGREEN TREATMENT
13
            SERVICES,
14
                                 Defendant.
15
            Before the court is pro se Plaintiff Mark Smith’s motion to compel Federal Rule of
16
     Civil Procedure 26(a)(1)(A) disclosures from Defendant Evergreen Treatment Services
17
     (“ETS”) and for sanctions. (MTC (Dkt. # 19). ETS opposes Mr. Smith’s motion. (See
18
     Resp. (Dkt. # 20).) For the reasons stated below, the court DENIES Mr. Smith’s motion
19
     without prejudice to refiling, if appropriate, after he complies with the Federal Rules of
20
     Civil Procedure and the court’s Local Rules concerning the filing of motions to compel
21
     discovery or disclosures.
22


     ORDER - 1
 1          In his motion, Mr. Smith failed to include the required certification that he “ha[d]

 2   in good faith conferred or attempted to confer with the person or the party failing to make

 3   the disclosure . . . in an effort to obtain it without court action.” See Fed. R. Civ. P.

 4   37(a)(1); (see generally MTC); see also Local Rules W.D. Wash. LCR 37(a)(1). Local

 5   Rule LCR 37(a)(1) states that “[a] good faith effort to confer with a party or person not

 6   making a disclosure . . . requires a face-to-face meeting or a telephone conference.”

 7   Local Rules W.D. Wash. LCR 37(a)(1). Prior to filing his motion, Mr. Smith did not

 8   communicate with ETS’s counsel regarding his intent to file this motion or to seek

 9   sanctions. 1 (Pruett Decl. (Dkt. # 20-1) ¶ 2.) 2 The court’s Local Rules provide: “If the

10   movant fails to include . . . a [meet and confer] certification, the court may deny the

11   motion without addressing the merits of the dispute.” Local Rules W.D. Wash. LCR

12   37(a)(1). Because Mr. Smith failed to meet and confer with ETS’s counsel and failed to

13   include a certification to that effect in his motion as required under both the Federal

14   Rules of Civil Procedure and the court’s Local Rules, the court DENIES his motion (Dkt.

15   //

16   //

17   //

18          1
              ETS’s counsel attests that she advised Mr. Smith that his motion did not comply with
     Federal Rule of Civil Procedure 37(a) and asked him to withdraw the motion in order to conduct
19   a Rule 37(a) conference. (Pruett Decl. ¶ 2.) She further attests that Mr. Smith refused to do so.
     (Id.) The parties should be advised that “[i]f the court finds that counsel for any party, or a party
20   proceeding pro se, willfully refused to confer, failed to confer in good faith, or failed to respond
     on a timely basis to a request to confer, the court may take action as stated in [L]CR 11. . . .”
     Local Rules W.D. Wash. LCR 37(a)(1) (italics added).
21
            2
             Mr. Smith did not file a reply memorandum in support of his motion. (See generally
22   Dkt.) Accordingly, ETS’s counsel’s declaration stands uncontested.


     ORDER - 2
 1   # 19). Mr. Smith may refile his motion, if appropriate, after he meets and confers with

 2   ETS’s counsel and attempts to resolve their dispute without court action. 3

 3          Dated this 19th day of November, 2018.

 4

 5                                                        A
                                                          JAMES L. ROBART
 6
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
            3
20             The court is aware of Mr. Smith’s pro se status. Nevertheless, pro se litigants must
     adhere to the court’s rules. See Carter v. Comm’r of Internal Revenue, 784 F.2d 1006, 1008 (9th
     Cir.1986) (“Although pro se, [the plaintiff] is expected to abide by the rules of the court in which
21
     he litigates.”) (italics added). Mr. Smith can find a copy of the Federal Rules of Civil Procedure,
     the court’s Local Rules, and other aids for pro se litigants on the court’s website at
22   http://www.wawd.uscourts.gov/representing-yourself-pro-se.


     ORDER - 3
